DETAILED ACTION
Summary 
This Office Action is responsive to amendments filed 07/22/2022.
Claims 1, 10-11, 17, 26, 27, and 36 have been amended.  

Allowable Subject Matter
Claims 1, 2, 5-8, 10, 11, 17, 18, 23, 24, 26-29, 31-33, and 36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a safety device configured to prevent use of the safety device if faulty, the safety device comprising each and every one of the following limitations:
A portable power source; a charging interface, the charging interface adapted to supply power to the portable power source from a charger; a means for communicating with a wireless network; an input user-interface connected to a processor; an output user-interface connected to the processor; the processor being configured to: execute an automated test procedure on the safety display while the safety device is being charged by the charger, identify a manual test procedure on the device; if the automated and manual test procedures are successful, enable the output user interface.
Independent claim 26 is allowed for substantially the same reasons as claim 1.
Claims 2, 5-8, 10, 11, 17, 18, 23, 24, 27-29, 31-33, and 36 depend from claims 1 and 26, respectively, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876